Citation Nr: 0308544	
Decision Date: 05/06/03    Archive Date: 05/15/03

DOCKET NO.  00-02 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a digestive system 
disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, Ms. R. H., and Ms. P. H. 


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the United 
States Department of Veterans' Affairs (VA).  In that 
decision, the RO denied service connection for a stomach 
condition.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  During service, the veteran developed digestive system 
symptoms, and received treatment for amoebic dysentery.

3.  The veteran currently has chronic dyspepsia, hiatal 
hernia, gastroesophageal reflux disease (GERD), and peptic 
ulcer disease that are related to the digestive system 
symptoms in service.

CONCLUSION OF LAW

Chronic dyspepsia, hiatal hernia, GERD, and peptic ulcer 
disease were incurred in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, 
and 3.326 (2002).  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See id.

In view of the Board's favorable decision in this appeal, 
further assistance is unnecessary to aid the appellant in 
substantiating his claim.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107 (West 2002).

The veteran has indicated that he served as a medical 
corpsman in multiple combat missions, including one on Saipan 
Island beginning in July 1944.  He states that while there he 
developed illnesses, including amoebic dysentery.  He reports 
that he received inpatient treatment for the dysentery and 
other illnesses.  Morning reports from the veteran's service 
unit document that he was hospitalized for sickness in parts 
of July, August, and September 1944.

Private medical treatment records dated from 1995 forward 
reflect that the veteran has been followed for 
gastrointestinal (GI) disorders.  Upper GI series x-rays 
taken in March 1998 showed a small hiatal hernia.

In August 2001, the veteran had a hearing at the RO before 
the undersigned Veterans Law Judge.  The veteran testified 
that he had reflux and vomiting.  He stated that he had first 
had these symptoms during service, and that he was 
hospitalized in service for amoebic dysentery and other 
illnesses.  He reported that he continued to have stomach 
problems after service, and that the problems had continued 
through the present.

In an August 2002 VA examination of the veteran's digestive 
system, the veteran reported a 1944 episode of 
gastrointestinal bleeding and vomiting blood.  He stated that 
he also had recurrent acid indigestion and intermittent 
chronic dyspepsia.  He indicated that gastroscopic 
examinations performed twice in the preceding five or six 
years had revealed GERD.  He reported that he had been taking 
daily ulcer medication for the last year.  He indicated that 
he had occasional vomiting, but with no blood.  Examination 
revealed mild upper abdominal tenderness.  Upper GI X-rays 
showed a moderate-sized, fixed, paraesophageal hiatal hernia.  
The examiner's diagnoses included chronic dyspepsia, likely 
resulting from GERD, and history of peptic ulcer disease.

In March 2003, the physician who examined the veteran in 
August 2002 stated that the veteran's claims file did not 
contain documentation of his gastrointestinal bleeding and 
treatment for peptic ulcer disease during service between 
1943 and 1945.  Nevertheless, the physician opined, based on 
the history provided by the veteran, that it was "at least 
as likely as not the veteran's current GI problems could be 
related to his past history of peptic ulcer disease."

Most of the veteran's service medical records are presumed to 
have been destroyed in the 1973 fire at NPRC.  The Court has 
indicated that when a claimant's service records are presumed 
destroyed, the Board has a heightened obligation to explain 
its findings and conclusions, and to consider carefully the 
requirement that the benefit of the doubt be resolved in 
favor of the veteran.  See O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); Gregory v. Brown, 8 Vet. App. 563, 570 
(1996).

Medical records show the veteran's recurrent digestive system 
disorders, including chronic dyspepsia, hiatal hernia, GERD, 
and peptic ulcer disease.  The veteran has credibly and 
consistently reported treatment in service for stomach 
problems, diagnosed as amoebic dysentery.  He has indicated 
that the symptoms have recurred over the years since service.  
A VA physician opined that it is as likely as not that the 
current digestive systems problems are related to the 
disorders manifested and treated during the veteran's 
service.  The Board concludes that the record supports the 
veteran's claim that his digestive system disorders were 
incurred in service.  Service connection for chronic 
dyspepsia, hiatal hernia, GERD, and peptic ulcer disease is 
granted.


ORDER

Entitlement to service connection for chronic dyspepsia, 
hiatal hernia, GERD, and peptic ulcer disease is granted.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

